         Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 1 of 19




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    KIMBERLY-CLARK CORPORATION and
    KIMBERLY-CLARK GLOBAL SALES, LLC,
         Plaintiffs,
                                                             Civil Action No.
                         v.
                                                            1:18-cv-04754-SDG
    EXTRUSION GROUP, LLC; EXTRUSION
    GROUP SERVICES LLC; EG GLOBAL, LLC;
    EG VENTURES, LLC; MIKE HOUSTON; and
    MICHAEL COOK,
         Defendants.

                              OPINION AND ORDER

        This matter is before the Court on motions filed by Plaintiffs Kimberly-Clark

Corporation and Kimberly-Clark Global Sales, LLC (Kimberly-Clark) and by

Defendants Extrusion Group, LLC; Extrusion Group Services LLC; EG Global,

LLC; EG Ventures, LLC; Mike Houston; and Michael Cook (collectively,

Extrusion). The parties fully briefed the underlying motions,1 and the Court held

a hearing on May 19, 2021. For the reasons stated herein, the Court GRANTS IN

PART AND DENIES IN PART Kimberly-Clark’s motion for sanctions and to


1     Briefing on Kimberly-Clark’s motion for sanctions can be found at ECF 322,
      329, and 334; on Extrusion’s motion for sanctions at ECF 335, 348, and 359; on
      Extrusion’s motion to amend at ECF 339, 352, 365; and on Kimberly-Clark’s
      motion to disqualify at ECF 344, 355, and 368.
        Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 2 of 19




exclude [ECF 322]; GRANTS IN PART AND DENIES IN PART Extrusion’s

motion for sanctions [ECF 335]; GRANTS Defendants Houston and Cook’s

motion to amend [ECF 339]; and GRANTS IN PART AND DENIES IN PART

Kimberly-Clark’s motion to disqualify [ECF 344].

I.     Kimberly-Clark’s Motion for Sanctions

       Kimberly-Clark filed suit on October 15, 2018, alleging, inter alia, patent

infringement of its meltblowing die technology.2 Kimberly-Clark amended the

Complaint on November 20, 2019, to allege infringement of a different

meltblowing die patent, U.S. Patent No. 6,972,104 (the ’104 Patent). After nearly a

year of discovery, the parties briefed claim construction of the ‘104 Patent and the

Court held a Markman hearing on November 18, 2020.3 Unbeknownst to Kimberly-

Clark, Extrusion had redesigned its meltblowing die around the time Kimberly-

Clark amended its Complaint in 2019, and subsequently sold the redesigned die

to customers.4 Despite being responsive to Kimberly-Clark’s discovery requests,

Extrusion waited to disclose the existence of the redesign until December 2020.

Then, after Kimberly-Clark moved to compel production of the relevant



2    ECF 1.
3    ECF 255.
4    ECF 322-1, at 23.
       Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 3 of 19




documents, Extrusion turned over materials reflecting the actual design in

February 2021.5

      Kimberly-Clark now moves for sanctions based on this late disclosure, and

requests that the Court (1) exclude the redesigned meltblowing die as evidence

and preclude Extrusion from relying on the die for any reason; (2) inform the jury

of Extrusion’s discovery abuses; and (3) award fees and costs associated with its

motion.6 Extrusion argues that sanctions are unwarranted because it disclosed the

existence of the redesigned die within the discovery period and because Kimberly-

Clark is not prejudiced by the late disclosure. The Court agrees with Kimberly-

Clark and holds that exclusion of the redesign is appropriate.

      Under Federal Rule of Civil Procedure 37(c)(1), if a party fails to disclose or

supplement discovery as required by Rule 26(a) or (e), the party is prohibited from

using that information “on a motion, at a hearing, or at trial, unless the failure was

substantially justified or is harmless.” The Court may, “in addition or instead of”

exclusion, order the payment of fees, inform the jury of the party’s failure, or

impose other appropriate sanctions. Id. Extrusion does not argue that the late

disclosure was substantially justified, but instead contends that Kimberly-Clark


5   Id. at 12–13.
6   ECF 322, at 1–2.
       Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 4 of 19




was not harmed by it. “[A] discovery mistake is harmless if it is honest and is

coupled with the other party having sufficient knowledge that the material has not

been produced. Whether the opposing party suffered prejudice underlies the

harmlessness determination.” Pitts v. HP Pelzer Auto. Sys., Inc., 331 F.R.D. 688, 692

(S.D. Ga. 2019) (internal citations omitted).

       Kimberly-Clark argues that exclusion is automatic if a party improperly fails

to disclose information, but the language of Rule 37 and Eleventh Circuit

precedent allow greater flexibility. Bearint ex rel. Bearint v. Dorell Juv. Grp., Inc., 389

F.3d 1339, 1348 (11th Cir. 2004) (noting that Rule 37(c) “gives district courts

discretion to exclude untimely submissions”). The Court finds, nonetheless, that

exclusion of information and materials concerning the redesigned die is justified

because Extrusion’s failure to disclose was prejudicial. First, the disclosures were

not timely simply because Extrusion disclosed within the discovery period. “[Rule

26] prohibits parties who are aware of their deficient response from ‘holding back

material items and disclosing them at the last moment.’” Woods v. DeAngelo Marine

Exhaust, Inc., 692 F.3d 1272, 1282 (Fed. Cir. 2012) (quoting Charles Alan Wright &

Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE § 2049.1 (3d ed. 2011)).

Extrusion waited over a year after the redesign of the allegedly infringing die to
       Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 5 of 19




disclose its existence, allowing substantial discovery to occur and the Markman

hearing to take place.

      Moreover, it is likely that discovery would have proceeded differently had

Kimberly-Clark known about the redesign. In fact, in the same breath that it argues

Kimberly-Clark has not suffered prejudice, Extrusion admits that “the redesigned

[ ] die is bad for KC’s case on the merits because it does not infringe.”7 At best,

Extrusion wasted Kimberly-Clark and the Court’s time by failing to promptly

disclose critical evidence and, at worst, Extrusion purposefully withheld the

redesign information to prevent Kimberly-Clark from building its strongest case.8

      Though the Court does not favor presenting an incomplete set of facts to the

jury, it finds that no other remedy sufficiently addresses Extrusion’s failure to

disclose. “Rule 37 is designed to be a strong incentive for parties to disclose

information they will use as evidence at trial, at a hearing, or on a motion.” Go

Med. Indus. Pty., Ltd. v. Inmed Corp., 300 F. Supp. 2d 1297, 1308 (N.D. Ga. 2003), aff’d



7   ECF 329, at 7. At the hearing, Kimberly-Clark disputed that the redesigned die
    does not infringe and informed the Court that, if evidence of the redesign is
    allowed into the case, it would need additional time to file infringement claims
    against the redesign.
8   The Court notes that it has no reason to believe that counsel for Extrusion are
    responsible for this discovery violation, nor that they intentionally misled
    Kimberly-Clark or this Court in any manner.
       Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 6 of 19




sub nom., 471 F.3d 1264 (Fed. Cir. 2006). Extrusion’s failure to disclose evidence

that potentially supports its non-infringement position and misleading Kimberly-

Clark as to the disputed issues is appropriately addressed by allowing the parties

to proceed as they were, without evidence of the redesign. Go Med. Indus. Pty., 300

F. Supp. 2d at 1308 (excluding late disclosed non-infringement evidence as

sanction and granting summary judgment on infringement as a result); Baltimore

Aircoil Co., Inc. v. SPX Cooling Techs. Inc., No. CV CCB-13-2053, 2016 WL 4426681,

at *19 (D. Md. Aug. 22, 2016), aff’d, 721 F. App’x 983 (Fed. Cir. 2018) (precluding

reliance on design alternative in patent litigation because the late disclosure

hampered plaintiff’s investigation and further fact discovery would have been

costly and delayed the litigation).

      In light of this sanction, the Court finds that an additional sanction of a jury

instruction or an award of attorneys’ fees would be overly punitive. Further, given

the exclusion of the redesign, any instruction regarding Extrusion’s discovery

abuses may confuse the jury. Accordingly, Kimberly-Clark’s motion for sanctions

is GRANTED IN PART and DENIED IN PART.

II.   Extrusion’s Motion for Sanctions

      Extrusion also moves for sanctions, accusing Kimberly-Clark of spoliation

of electronic evidence. Extrusion argues that Kimberly-Clark should have
        Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 7 of 19




reasonably anticipated litigation by 2010, and yet failed to implement a litigation

hold to preserve electronic information until it filed its lawsuit in October 2018.9

Extrusion contends that this information is crucial to its statute of limitations

defenses. Kimberly-Clark concedes that it should have implemented a litigation

hold by the Summer of 2018 when outside counsel became actively involved in the

matter, but disputes that it had a duty to preserve evidence before then or that

Extrusion is prejudiced by any destruction of the electronic information.10

       “Spoliation is ‘defined as the destruction of evidence or the significant and

meaningful alteration of a document or instrument.’” Tesoriero v. Carnival Corp.,

965 F.3d 1170, 1184 (11th Cir. 2020). Federal Rule of Civil Procedure 37(e)

specifically address the loss or spoliation of electronic evidence, and permits the

Court, “upon finding prejudice to another party from loss of” electronic

information, to “order measures no greater than necessary to cure the prejudice.”

If the Court finds that the electronic information was spoliated, or destroyed with

the intent to deprive, it may (1) presume or instruct the jury that the information

was unfavorable to the party or (2) dismiss the action or enter a default judgment.




9    ECF 335-1, at 17.
10   ECF 339.
        Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 8 of 19




       Extrusion contends that Kimberly-Clark should have anticipated litigation

as early as 2010 because that is when a representative for Kimberly-Clark attended

a trade show and inspected a meltblowing die designed by Cook.11 However, “[t]o

be reasonably foreseeable, litigation must have been contemplated—mere

awareness of potential liability is insufficient to trigger a duty to preserve

evidence.” Kraft Reinsurance Ireland, Ltd. v. Pallets Acquisitions, LLC, 845 F. Supp. 2d

1342, 1358 (N.D. Ga. 2011). As demonstrated by Kimberly-Clark at the hearing,

merely inspecting the exterior of the meltblowing die and noting its dimensions,

which differed from Kimberly-Clark’s alleged trade secrets, is not enough to make

litigation reasonably foreseeable. Likewise, the communications between Cook

and Houston and Kimberly-Clark, and later between Extrusion and Kimberly-

Clark, regarding Extrusion’s general business endeavors at most show an

awareness of potential liability.

       The Court finds, however, that Kimberly-Clark should have reasonably

anticipated litigation by May 2017, when representatives for Kimberly-Clark and

Extrusion met, Kimberly-Clark first accused Extrusion of infringement, and

Extrusion declined to disclose information regarding its meltblowing die.12


11   ECF 335-1, at 17.
12   ECF 348, at 16.
        Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 9 of 19




Kimberly-Clark further erred by failing to preserve evidence when it retained

outside counsel and began preparing for litigation in June and July 2018. Even so,

Extrusion made no showing that Kimberly-Clark’s failure to preserve evidence

between May 2017 and October 2018 (when it initiated this suit) was done in bad

faith.13 The Court is therefore limited to “order[ing] measures no greater than

necessary to cure” any prejudice to Extrusion. Fed. R. Civ. P. 37(e)(1).

       The prejudice of Kimberly-Clark’s failure to preserve, as articulated by

Extrusion, is that Extrusion lost important evidence in support of its statute of

limitations defenses. The federal trade secrets claims have a three-year statute of

limitations;14 the Georgia trade secrets claims have a five-year statute of

limitations;15 and the breach of contract claims have a six-year statute of

limitations.16 Thus, if Extrusion had successfully shown that Kimberly-Clark

should have reasonably anticipated litigation prior to October 2015, it would have

a stronger prejudice argument. Given the Court’s finding that Kimberly-Clark

should have anticipated litigation no earlier than May 2017, much of the evidence


13   Extrusion has indicated that it will seek additional sanctions if it discovers the
     destruction of the electronic evidence was done intentionally. ECF 335-1, at 16.
14   18 U.S.C.A. § 1836(d).
15   O.C.G.A. § 10-1-766.
16   O.C.G.A. § 9-3-24.
      Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 10 of 19




Extrusion deems critical could permissibly have been destroyed in any event.

Accordingly, Extrusion was only prejudiced to the extent that any spoliated

electronic information from May 2017 to October 2018 supported its statute of

limitations defenses.

      The remedy sought by Extrusion, to shift the burden of proof on the statute

of limitations defense to Kimberly-Clark, is greater than necessary to cure this

prejudice. Instead, Extrusion will be permitted to introduce into evidence, subject

to the Court’s review, email communications between Kimberly-Clark and any of

the following: Extrusion, Cook, Houston, or Kurtis Brown, prior to October 2018.

Kimberly-Clark may not object to such evidence on the basis of authenticity,

although other objections are preserved. Prohibiting Kimberly-Clark from

asserting authenticity objections prevents it from benefiting from the potential

spoliation of email evidence by challenging whether the documents are what

Extrusion says they are. Permitting individual defendants Houston and Cook to

amend their answer to assert a statute of limitations defense to the breach of

contract claims, as discussed below, is also a reasonable remedy. Accordingly, the

Court GRANTS IN PART and DENIES IN PART Extrusion’s motion for

sanctions.
         Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 11 of 19




III.     Michael Houston and Michael Cook’s Motion to Amend

         Individual Defendants Houston and Cook seek to amend their second

affirmative defense, which asserts a statute of limitations defense to Kimberly-

Clark’s trade secrets claims, to add a statute of limitations defense to Kimberly-

Clark’s breach of contract claims.17 As noted, the Court finds that allowing

Houston and Cook to amend their Answer is an appropriate remedy to Kimberly-

Clark’s failure to preserve electronic information between May 2017 and October

2018.

         The Court also finds that good cause exists to allow an amendment to its

scheduling order under Federal Rule of Civil Procedure 16. “[W]hen a party seeks

to file a motion to amend after a scheduling order deadline, Rule 16 is the

appropriate guide to determine whether the delay may be excused.” Glock, Inc. v.

Wuster, 167 F. Supp. 3d 1343, 1344 (N.D. Ga. 2016). The parties agree that the time

to amend as set in the scheduling order has passed, but dispute whether Cook and

Houston were diligent. Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir.

1998) (noting that the good cause standard “precludes modification unless the




17     ECF 339-1.
      Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 12 of 19




schedule cannot ‘be met despite the diligence of the party seeking the extension’”)

(citing Fed. R. Civ. P. 16(b) advisory committee’s note to 1983 amendment).

      The Court does not fault Houston and Cook for their timing. They sought

amendment simultaneously with Extrusion’s request for sanctions related to

Kimberly-Clark’s failure to preserve evidence. If Kimberly-Clark had notice of the

facts underlying its claims before 2012, its breach of contract claims against

Houston and Cook would be time barred. The Court order allowing emails to be

admitted for proof of this notice strengthens Houston and Cook’s defense, as

would the additional relief requested by Extrusion, and is good cause for

amendment. Further, this simple amendment to Houston and Cook’s answer will

not prejudice Kimberly-Clark, which undoubtedly has been preparing for the

other statutes of limitations defenses. Amendment is justified under Federal Rules

of Civil Procedure 16 and 15(a) and Houston and Cook’s motion is GRANTED.

IV.   Kimberly-Clark’s Motion to Disqualify Foley & Lardner, LLP and to
      Exclude the Opinion Letters and Testimony of Robert J. Ward

      Kimberly-Clark moves to disqualify Foley & Larder, LLP (Foley) from this

case because, despite Foley’s long standing relationship with Kimberly-Clark, an

attorney now associated with Foley, Robert J. Ward, authored two non-

infringement letters for Extrusion and is expected to serve as a witness at trial.
       Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 13 of 19




Kimberly-Clark’s motion to disqualify requests that the Court exclude Ward’s

opinions and testimony.

        Whether there is a conflict of interest here turns on the validity and scope

of a waiver agreed to by Kimberly-Clark. In March 2018, Extrusion hired Ward, an

attorney then associated with the law firm of Gardere Wynne Sewell LLP

(Gardere), to provide a Freedom-to-Operate opinion (FTO) related to Extrusion’s

embodiment of a system that produced nonwoven sheets, which included a type

of meltblown die.18 Around the same time, Gardere and Foley were negotiating a

merger.19 In anticipation of the merger, Foley reached out to its long standing

client, Kimberly-Clark, to request a waiver of a potential conflict of interest with

one of Gardere’s clients.20

       As relevant here, the waiver did not identify Extrusion but informed

Kimberly-Clark that Gardere was providing patent opinions for one of its clients

“involved with the manufacture of machinery to produce industrial fabrics and

nonwoven sheets,” that there was “no anticipated patent litigation or dispute

against Kimberly Clark related to the opinions,” and requested that Kimberly-



18   ECF 344-1, at 8.
19   Id. at 7–8.
20   ECF 344-5.
        Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 14 of 19




Clark waive any conflict of interest related to these patent opinions.21 The waiver

stated that, going forward, Foley would “not provide this client with patent

opinions on any Kimberly Clark patent previously prosecuted by Foley, and will

not handle any litigation or other dispute adverse to Kimberly Clark in connection

with these opinions.” Kimberly-Clark agreed to the waiver, but further restricted

the new firm from “handl[ing], [ ]or provid[ing] any assistance in, litigation or

other disputes that are adverse to [Kimberly-Clark].”22

           Shortly following the merger, Ward, now associated with Foley, drafted the

FTO. Then, after Kimberly-Clark filed suit against Extrusion and after Kimberly-

Clark indicated to Extrusion that it planned to assert its rights in the ‘104 Patent,

Ward drafted a non-infringement opinion specifically directed at that patent.23

Extrusion intends to rely on Ward’s opinions and his testimony in support of its

non-infringement position.

           Under the Georgia Rules of Professional Conduct, adopted by the Court’s

Local Rules, LR 83.1(C), NDGa, a lawyer is prohibited from simultaneously

representing two clients whose interests are materially adverse unless both clients



21   Id. at 2.
22   Id.
23   ECF 344-1, at 8–9.
      Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 15 of 19




give informed consent. Ga. R. Prof. Conduct 1.7(a). Informed consent can only be

given following full disclosure. Worldspan, L.P. v. Sabre Grp. Holdings, Inc., 5

F. Supp. 2d 1356, 1357 (N.D. Ga. 1998). Though there is no standard level of

specificity required for a client to give informed consent, the Georgia Supreme

Court has noted that “the written notice or written consent must be clear enough

to evidence to an objective third party that the client has consented to the legal

representation despite the disclosure of a conflict of interest.” In re Oellerich, 278

Ga. 22, 24 (2004). General ambiguous references to clients who “may have”

adverse interests are insufficient. Worldspan, L.P., 5 F. Supp. 2d at 1359.

      The consent given to Foley by Kimberly-Clark was informed and based on

full disclosure. The communication from Foley stated the type of work within the

scope of the waiver, non-infringement and validity opinions unrelated to any

anticipated patent litigation, and described the specific industry in which the

opinions would be given -- the manufacturing of machinery to produce industrial

fabrics and nonwoven sheets. This disclosure is full and clear, and the omission of

Extrusion’s name from the communication does not preclude a finding that

Kimberly-Clark gave informed consent to Foley.

      Importantly,    however,    Kimberly-Clark      only   consented    to   Foley’s

representation of clients with adverse interests so long as it did not “handle[ ], nor
       Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 16 of 19




provide[ ] any assistance in, litigation or other disputes that are adverse to K‐C.”24

Therefore, based on the language of the waiver, Kimberly-Clark consented to

Foley writing non-infringement and validity opinions but did not consent to Foley

assisting in disputes adverse to Kimberly-Clark.

       The first opinion Kimberly-Clark seeks to exclude, the FTO, falls within the

waiver. The FTO was drafted before Kimberly-Clark initiated litigation, is a

general survey of patent references that is nearly 500 pages long, and contains a

single, brief reference to the ‘104 patent as it relates to a meltblown design that is

not even at issue in this litigation. It cannot fairly be said that patent litigation

specifically related to the FTO was anticipated or that Ward was providing

assistance in a dispute adverse to Kimberly-Clark at the time he drafted the FTO.

The Court, therefore, DENIES Kimberly-Clark’s motion to disqualify and exclude

the FTO opinion.

       Any testimony offered by Ward in support of the FTO, or any cross-

examination of Ward in this regard, is a separate matter. Such testimony may very

well create a conflict, and one that does not fall within the scope of the waiver.

Whether Ward will be allowed to testify at trial concerning the FTO opinion, and




24   ECF 344-5, at 2.
      Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 17 of 19




if so, whether any potential subject matter of his direct or cross-examination

should be excluded or narrowed, is overly speculative and involves too many

variables for the Court to adequately address at this stage of the litigation. The

Court therefore DENIES WITHOUT PREJUDICE Kimberly-Clark’s motion to

exclude Ward’s testimony related to the FTO. The parties may raise this issue

again with the Court through a motion in limine in advance of trial.

      With regard to the ‘104 Patent non-infringement opinion letter authored by

Ward on November 12, 2019, the resolution is much clearer – neither the letter nor

any testimony concerning it may stand. Although the letter classifies itself as an

“update“ to Ward’s earlier non-infringement analysis, it takes the additional step

of directly applying Kimberly-Clark’s ‘104 Patent to Extrusion’s meltblown die.

The letter was drafted after Kimberly-Clark initiated the instant litigation and after

Kimberly-Clark advised Extrusion it intended to assert infringement of the ‘104

Patent. This letter was undoubtedly written with the aim of assisting Extrusion in

its ongoing litigation against Kimberly-Clark and therefore falls outside the scope

of the waiver. Accordingly, the Court finds that an un-waived conflict of interest

exists as to Ward’s ‘104 Patent non-infringement opinion.

      Because Foley has not filed an appearance in this case “there is no one to

disqualify.” Andrew Corp. v. Beverly Mfg. Co., 415 F. Supp. 2d 919, 926 (N.D. Ill.
      Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 18 of 19




2006). Still, the Court finds the disqualification analysis helpful. “In determining

whether disqualification is appropriate, the court may consider: (1) whether the

conflict might affect the pending litigation; (2) at what stage of litigation the

disqualification issue was raised; (3) whether other counsel can handle the matter;

(4) the appearance of impropriety; (5) and the costs of disqualification.” Snapping

Shoals Elec. Membership Corp. v. RLI Ins. Corp., No. 1:05 CV 1714-GET, 2006 WL

1877078, at *4 (N.D. Ga. July 5, 2006). Here, the negative effect of the conflict on the

pending litigation and the appearance of impropriety outweigh the cost of

exclusion. The Court finds it significant that Ward stated a legal opinion explicitly

adverse to his own firm’s client, Kimberly-Clark, and did so to assist a party

adverse to that client in an active lawsuit. Thus, the Court finds that exclusion of

the letter and related testimony is the proper remedy. See Andrew Corp., 415 F.

Supp. 2d at 926 (excluding patent opinion letters drafted by conflicted counsel

because they stated opinions in favor of one client and against another and counsel

failed to obtain a waiver). Kimberly-Clark’s motion to disqualify and exclude the

‘104 Opinion and testimony related thereto is GRANTED.

V.    Conclusion

      The Court GRANTS IN PART and DENIES IN PART Kimberly-Clark’s

motion for sanctions and to exclude [ECF 322]; GRANTS IN PART and DENIES
      Case 1:18-cv-04754-SDG Document 373 Filed 06/03/21 Page 19 of 19




IN PART Extrusion’s motion for sanctions [ECF 335]; GRANTS Defendants

Houston and Cook’s motion to amend [ECF 339]; and GRANTS IN PART and

DENIES IN PART Kimberly-Clark’s motion to disqualify [ECF 344]. Defendants

Houston and Cook shall file an Amended Answer in conformity with their motion

to amend within 14 days of entry of this Order.

      SO ORDERED this the 3rd day of June 2021.




                                                   Steven D. Grimberg
                                             United States District Court Judge
